            Case 1:20-cv-00839-AWI-EPG Document 29 Filed 04/16/21 Page 1 of 2



 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
     ARTHUR TORRES,                                   Case No. 1:20-cv-00839-AWI-EPG (PC)
 7
                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
 8                                                    RECOMMENDATIONS
           v.                                         (ECF NOS. 21 & 28)
 9
     DANIEL MAY, et al.,                              ORDER DISMISSING ACTION FOR
10                                                    FAILURE TO STATE A CLAIM
                  Defendants.
11                                                    ORDER FOR CLERK TO CLOSE CASE
12
            Arthur Torres (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
13
     this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
14
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
15
            This case proceeds “on Plaintiff’s Fourteenth Amendment due process claim against
16
     defendants May, Shimmin, and Frauenheim.” (ECF No. 9, p. 10). On December 4, 2020,
17
     Defendants filed a motion to dismiss. (ECF No. 21). On March 8, 2021, Magistrate Judge
18
     Erica P. Grosjean entered findings and recommendations, recommending that “Defendants’
19
     motion to dismiss (ECF No. 21) be GRANTED,” and that “[t]he Clerk of Court be directed to
20
     close this case.” (ECF No. 28, p. 11).
21
            The parties were provided an opportunity to file objections to the findings and
22
     recommendations. The deadline to file objections has passed, and neither party has filed
23
     objections or otherwise responded to the findings and recommendations.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26
     the Court finds the findings and recommendations to be supported by the record and proper
27
     analysis.
28

                                                     1
           Case 1:20-cv-00839-AWI-EPG Document 29 Filed 04/16/21 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.     The findings and recommendations issued by Magistrate Judge Erica P.
 3                Grosjean on March 8, 2021 (Doc. No. 28), are ADOPTED IN FULL;
 4         2.     Defendants’ motion to dismiss (ECF No. 21) is GRANTED;
 5         3.     This action is dismissed for failure to state a claim; and
 6         4.     The Clerk of Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8

 9   Dated: April 16, 2021
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
